428 F.2d 1225
Roscoe E. REAMS, Appellant,v.Robert H. FINCH, Secretary of Health, Education and Welfare, Appellee.
No. 19955.
United States Court of Appeals, Eighth Circuit.
June 30, 1970.

Donald H. Canning, Waterloo, Iowa, for appellant.
Raymond D. Battocchi, Atty., Dept. of Justice, Washington, D.C., for appellee; William D. Ruckelshaus, Asst. Atty. Gen., Kathryn H. Baldwin, Atty., Dept. of Justice, Washington, D.C., and Evan L. Hultman, U.S. Atty., Sioux City, Iowa, on the brief.
Before MEHAFFY, GIBSON and BRIGHT, Circuit Judges.
PER CURIAM.


1
Roscoe E. Reams, by complaint filed in the United States district court, sought to overturn a final adjudication by the Secretary of Health, Education and Welfare denying him Social Security disability benefits under 42 U.S.C. 416(i), 423.  Judge McManus dismissed the complaint, and Reams filed this appeal.


2
We consider the same issue that Reams submitted to the district court; whether substantial evidence supports the Secretary's finding of fact that Reams' disability produced by pulmonary emphysema did not prevent him from 'engaging in substantial gainful activity'.


3
Reams' emphysematous condition became manifest during late 1965.  On December 7, 1966, his employer of twenty-seven years standing, Rath Packing Company of Waterloo, Iowa, terminated Reams' employment on account of this affliction.  During the summer of 1967, however, the Minneapolis Rehabilitation Center, in a week-long study, evaluated Reams' employment skills in the light of his physical condition and found him capable and physically qualified to return to his former job as a foreman or of performing light factory work.  The medical testimony concerning the disabling effect of Reams' disease is in conflict.


4
Upon trial of the case, Judge McManus found substantial evidence to support the administrative determination of the Secretary.  Reams v. Finch, 313 F.Supp. 1272 (N.D.Iowa 1970).


5
We agree and affirm on the basis of the district court's opinion.